DETAILED ACTION

Claims 1-22 are presented for examination

Allowable Subject Matter

Claim 2-4, 7, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “machine-readable storage media”.  In light of the Applicant's Specification being silent in defining the term “machine-readable storage media” and acknowledging the current ordinary meaning of “machine-readable storage media” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 11-15 to read “non-transitory machine-readable storage media” in order to overcome the rejection under 35 U.S.C. 101.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-14, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashkar (US Patent Application 20190101973).
As per claim 1, Ashkar teaches the claiming invention comprising:
a power management unit [345, fig. 3] to compare a high water mark (HWM) with a current number of dirty cache lines [0022, 0028, as explained in the listed paragraphs and shown in figure 3 below, control unit 345 acts as a power management unit that compare the high water mark data with data in the queue.  In this case, the data from the queue is considered to be dirty cache because it has not yet written to the memory as shown below.  The image on top is the GPU while the one at the bottom shows the GPU with the memory which is separate from the cache in the GPU]. 

    PNG
    media_image1.png
    581
    667
    media_image1.png
    Greyscale

a machine-learning logic [part of control unit 345: 0028] to generate the HWM in accordance to telemetry information and/or the current number of dirty cache lines [0030, fig. 4, as pointed out in paragraph 0030 the high water mark can be created based on multiple information such as application and other speed and so forth].
wherein the power management unit is to cause the apparatus to enter a first power state if the current number of dirty cache lines is greater than the HWM, and wherein the power management unit is to cause the apparatus to enter a second power state if the current number of dirty cache lines is less than the HWM [0013, 0018, 0036, 

As per claim 5, Ashkar teaches the first power state is less deep than the second power state [0028, one power state is lower than the other power state].

As per claim 8, Ashkar teaches foreground applications at a time of a power state entry and/or exit [0030, fig. 4, application information and time information].

As per claims 6, 9-14 and 18-22, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 6, 9-14 and 18-22 are also anticipated by Ashkar for the same reasons set forth in the rejected claims above. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bodas (US 20140095801) teaches system and method for retaining coherent cache contents during deep power-down operations.
Nagarajan (US 20160187959) teaches power management in an uncore fabric.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187